Title: From Thomas Jefferson to Heads of Departments, 29 April 1802
From: Jefferson, Thomas
To: Heads of Departments

Th: Jefferson asks the favor of the heads of the departments to examine and consider the charges of Colo. Worthington against Govr. St. Clair with the answer of the latter and the documents in support or invalidation of the charges; & to favor him with their opinion in writing on each charge distinctly, whether ‘established’ or ‘not established,’ and whether those ‘established’ are sufficiently weighty to render the removal of the Governor proper?
            Th: Jefferson April 29. 1802.
          